Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to the arguments and amendments filed 3/11/2022.
Claims 1, 4, 11, 14 and 17 have been amended.
Claims 3 and 16 are cancelled.
Claims 21 and 22 are new claims.
Claims 1, 2, 4-15 and 17-22 are pending.

Response to Arguments/Amendments
With respect to the previous 35 USC § 112 (b) rejection and claims 3, 4, 16 and 17, applicant ‘s amendments overcome the rejection; therefore the rejection is withdrawn.
With respect to applicant’s arguments regarding the 35 USC § 103 rejection, applicant argues the amended claim limitations, however they were not previously presented or applied against the prior references; therefore applicant’s arguments are moot. Examiner has modified the rejection to further clarify how the claim limitations are being interpreted and addressed each of applicant’s claims in this Final Office action as noted below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 
Claims 1, 2, 4-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saimani et al., US Patent Application Publication No US 2020/0019420 A1, in view of Fiumara et al., US Patent Application Publication No US 2018/0247218 A1, in further view of Podgorny et al., US Patent Application Publication No US 2021/0034707 A1. 
With respect to Claims 1, 11, 14 and 21,
Saimani discloses,
generating training set data including historical clickstream data indicating actions taken by historical users of a data management system(¶18: “..Techniques described herein make use of machine learning models in order to train a predictive model using historical data to identify issues and determine actionable solutions based, at least in part, on user activity information related to using the application.... historical data comprises a variety of types of data, such as clickstream data... a particular issue may be associated with a particular actionable solution in the historical data. For example, certain types of historical data (e.g., chat data, forum posts, clickstream data, and/or voice data from live support sessions) may include an actionable solution that historically resolved a particular issue...”; ¶30)
generating training set data including the historical clickstream data and labels identifying whether the historical users contacted customer assistance agents;(¶18: “...certain types of historical data (e.g., chat data, forum posts, clickstream data, and/or voice data from live support sessions) may include an actionable solution that historically resolved a particular issue...”;¶30: “...An actionable solution to an issue identified in the historical data would be the label of a training instance... training instances include a solution identifier of an actionable solution as a label or target feature associated with a set of input features...”; ¶34: “..Application 132 provides one or more input features derived from the activity information (e.g., instances of clickstream data, search history, and the like) to predictive model 114, which may return a label (e.g., if predictive model 114 is a random forest classifier, it may return a label that identifies an actionable solution for an issue identified based on the input features)...”; ¶54: “...results of the actionable solution may be used to further train the predictive model. For example, it may be determined that the actionable solution successfully resolved the problem based on sources such as logs (e.g., showing no errors and/or showing successful completion of a task), clickstream data (e.g., showing the user performing interactions with the application that indicate resolution of the issue), chat and/or voice data (e.g., indicating that the issue is resolved), forum posts by the user (e.g., describing how the problem was resolved to other users), and other data related to using the application. If it is determined that the actionable solution was successful, this information may be used to further train the predictive model, thereby increasing the likelihood of the actionable solution being chosen again based on similar activity data. Otherwise, if the actionable solution is determined from similar sources not to have been successful, this information may also be used to further train the predictive model, thereby decreasing the likelihood of the actionable solution being chosen again based on similar activity data....”)
providing the training set data to an analysis model (¶18: “... the historical data is used to train the predictive model to recognize “signals” of an issue and to determine which signals are associated with an actionable solution...”; ¶54: “..If it is determined that the actionable solution was successful, this information may be used to further train the predictive model, thereby increasing the likelihood of the actionable solution being chosen again based on similar activity data. Otherwise, if the actionable solution is determined from similar sources not to have been successful, this information may also be used to further train the predictive model, thereby decreasing the likelihood of the actionable solution being chosen again based on similar activity data....”)
receiving clickstream data indicating actions taken by a current user of the data management system; (¶18: “...certain types of historical data (e.g., chat data, forum posts, clickstream data, and/or voice data from live support sessions) may include an actionable solution that historically resolved a particular issue. In other cases, comparing intermediate points of task completion (e.g., how quickly users complete various stages of a task, such as completing fields of a form) in clickstream data of various users in the historical data may reveal, for example, which clickstreams are more or less efficient and/or correct for completing a particular task...”;¶19: “...Activity ecords of a user's activity within an application, such as clickstream data, search history, and other data related to use of the application...personal user data (e.g., profile data) may also be used in training the predictive model and determining actionable solutions by the model. Certain issues and, accordingly, certain actionable solutions may be associated with particular personal user data...”)
analyzing the clickstream data with the analysis model (¶18: “....use of machine learning models in order to train a predictive model using historical data to identify issues and determine actionable solutions based, at least in part, on user activity information related to using the application...”; (¶19: “...Activity data generally refers to records of a user's activity within an application, such as clickstream data...”)
generating prediction data with the analysis model(¶18: “...train a predictive model using historical data to identify issues and determine actionable solutions based, at least in part, on user activity information...”;¶19: “...personal user data (e.g., profile data) may also be used in training the predictive model and determining actionable solutions by the model. Certain issues and, accordingly, certain actionable solutions may be associated with particular personal user data...”)
collecting historical clickstream data indicating actions taken by historical users of a data management system (¶18; ¶30: “...Historical data may be gathered over time from a plurality of users of application 132. For example, clickstream data, search history, chat and voice data from interactions with collected as the plurality of users interact with application 132. An actionable solution to an issue identified in the historical data would be the label of a training instance, while the input features of the training instance would be derived from the historical data that is associated with the actionable solution, such as exceptions in an error log or particular clickstream data that led to the issue. In other words, a training instance may include a historical actionable solution (target feature) associated with a set of input features derived from historical data that corresponds to the historical actionable solution...”;¶39)
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by any set of the one or more processors,(¶28: “...computing device 110 and external-facing server 130 may represent processors, memory, and other hardware in a single machine or distributed across multiple machines and locations (e.g., in a cloud computing arrangement) in other examples...”;¶57: “...CPU 502 may retrieve and execute programming instructions stored in the memory 508. Similarly, the CPU 502 may retrieve and store application data residing in the memory 508...”)
Saimani discloses all of the above limitations, Saimani does not distinctly describe the following limitations, but Fiumara however as shown discloses,
training the analysis model with the training set data and one or more machine learning processes to predict whether users of the data management system will contact customer assistance agents of the data management system(¶13: “...implementations of the present disclosure include receiving behavior data and line parameter data from a plurality of user devices in real-time, each user device being associated with a respective communication line, processing the behavior data and line parameter data through a predictive model, the predictive model having been trained using a set of training data including previously received behavior data and previously received line parameter data, providing at least one risk score for each communication line based on the processing, each risk score representing a likelihood that a trouble ticket for the respective communication line would be opened within a determined temporal period...”;¶28: “...a model will create a predictive function which will be trained on data and information gathered...”;¶31: “...predictive model application module 250 sends the tuned predictive model(s) to the scoring module...¶44: “..., behavior and line data is received from user devices, such as user devices 210 of FIG. 2, associated with a respective communication line. At step 408, the received behavior data and line parameter data is processed through the selected predictive model. At step 410, based on the processing, a risk score for each communication line representing a likelihood that a trouble ticket for the respective communication line would be opened within a determined temporal period is provided...”) Examiner interprets the risk score representing a likelihood of a particular event (i.e. opening a trouble ticket) of Fiumara as teaching  “...predict whether users of the data management system will contact customer assistance agents of the data management system..”)
Saimani teaches a method/system for providing personalized help/assistance to users during use of an application based on user behavior and information via predictive modeling techniques. Saimani further discloses training a predictive model using historical activity data (clickstream data, search history) and solution data associated with a plurality of users to determine and provide successful actionable solutions to issues. Fiumara discloses a method/system for training a predictive model on behavior data and determining a risk score representing a likelihood that a trouble ticket for a communication line would be opened. Saimani and Fiumara are directed to the same field of endeavor since they are related to training predictive models to determine correlations between known issues and behaviors of users in a computing environment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for improving a user experience of Saimani with the predicting and scoring techniques as taught by Fiumara since it allows for   determining a likelihood of a particular event, such as opening a trouble ticket (¶13, ¶28, ¶31, ¶44).



wherein training the analysis model configures the analysis model to generate the prediction data based at least in part on a sequence of the clickstream data.(¶32: “...The third neural network 240 may be configured to receive clickstream data 242 and be trained to extract embeddings of clickstream features from a sequence of clickstream data of visited pages related to user input questions. For example, clickstream data 242 may include a sequence of screen identifiers (ID) of TurboTax® webpages the user visited while submitting questions...”;¶33: “..the neural network system 200 may utilize a concatenation module 250 to concatenate the clickstream embeddings, the word-based features, and the character-based features of the input datasets 210 to form a representation vector indicative of the user behavior and question text. The representation vector 260 may be fed to fully connected layers 270 of the fourth neural network 280 which is configured to predict and output classes 290 with binary class labels and/or numeric scores for respective questions...”; ¶72: “... user input question/inquiry text and the associated clickstream data may be input to a built model (e.g., trained neural network system) of the application server to predict whether the input questions are related to one of different classes...”;¶73: “..the application 123 may provide at least one answer or suggested information associated with the respective class based on the Based on the predicted class of the user input question/inquiry, the input question/inquiry may be routed to appropriate online assistants on commercial customer support lines of commercial online products or services...”).
wherein training the analysis model configures the analysis model to predict whether users of the data management system will contact customer assistance agents of the data management system based at least in part on a sequence of the clickstream data.(¶19: “..the neural network system may predict class labels for input questions based on question text and available clickstreams related to user behavior...”;;¶31: “...The neural network system 200 may be configured to receive input datasets 210 (e.g., question text) associated with user questions. The input datasets 210 may include unseen text or unseen user behavior when predicting in real-time scenarios. To generate a classification model for classifying user questions, the input datasets 210 may include non-normalized user question text and related clickstream data and may be labeled with related features...”; ¶32: “...The third neural network 240 may be configured to receive clickstream data 242 and be trained to extract embeddings of clickstream features from a sequence of clickstream data of visited pages related to user input questions. For example, clickstream data 242 may include a sequence of screen identifiers (ID) of TurboTax® webpages the user visited while submitting questions....”;¶33: “... the neural network system 200 may utilize a concatenation module 250 to concatenate the clickstream embeddings, 210 to form a representation vector indicative of the user behavior and question text. The representation vector 260 may be fed to fully connected layers 270 of the fourth neural network 280 which is configured to predict and output classes 290 with binary class labels and/or numeric scores for respective questions...”;¶72: “... user input question/inquiry text and the associated clickstream data may be input to a built model (e.g., trained neural network system) of the application server to predict whether the input questions are related to one of different classes...”;¶73: “..the application 123 may provide at least one answer or suggested information associated with the respective class based on the user question or inquiry. Based on the predicted class of the user input question/inquiry, the input question/inquiry may be routed to appropriate online assistants on commercial customer support lines of commercial online products or services...”).
Podgorny teaches a neural network system including one or more neural networks configured to extract and concatenate character-based features, word-based features from question datasets and clickstream embeddings of clickstream data to form a representation vector (based on mapping textual data to real valued vectors) corresponding to a text indicative of the question text and user behavior. Podgorny further teaches that concatenated clickstream data may be input to a trained neural network to predict whether input questions are related to one of different classes. Saimani, Fiumara and predict whether users of the data management system will contact customer assistance agents based at least in part on a sequence of the clickstream data....”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such neural networking techniques and concatenating features for training clickstream data into similar systems, hence resulting in an improved system for classifying/identifying user behavior and question text information. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for improving a user experience of Saimani with the predicting and scoring techniques of Fiumara and the neural networking and concatenating features for training clickstream data as taught by Podgorny since it allows for forming a representation vector indicative of the question text and related user 
Independent claims 11, 14 and 21 recite substantially similar limitations as independent claim 1 therefore, they are also rejected based on the same rationale above.

With respect to Claims 2 and 15,
Saimani, Fiumara and Podgorny disclose all of the above limitations, Saimani further discloses,
Page 19 of 24110604704MML-HAVEN-003-USPATENT wherein the analysis model includes a deep neural network.(¶32: “...predictive model 114 may be a neural network, a support vector machine, a Bayesian belief network, a nearest-neighbor model (e.g., k-NN), a regression model, or a deep belief network, among others. Predictive model 114 may also be an ensemble of several different individual machine-learning models...”)

With respect to Claims 4 and 17,
Saimani, Fiumara and Podgorny disclose all of the above limitations, Podgorny further discloses,
wherein the analysis model includes one or more of: a convolutional neural network; a recurrent neural network; and- 22 -INTU1811133 a transformer neural network.(¶11: “...implement a neural network system with deep learning models...”;¶32;¶57: “...it may be a convolutional network when inputs are images. It may be a recurrent network such as LSTM when input is language or time series data...”; ¶72: “...clickstream data may be input to a built model (e.g., trained neural network system) of the application server to predict whether the input questions are related to one of different classes.. define the first class as tax-related questions and a second class as product-related questions. The application server may predict whether the input question/inquiry is tax-related or product-related, i.e. the user intent...”)
Saimani, Fiumara and Podgorny are directed to the same field of endeavor since they are related to training predictive models to determine correlations between known issues and behaviors of users in a computing environment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for improving a user experience of Saimani with the predicting and scoring techniques of Fiumara and the neural networking and concatenating features for training clickstream data as taught by Podgorny since it allows for predicting whether input questions/inquiry text and associated clickstream are related to one of different classes (¶52, ¶72).





With respect to Claims 5 and 18,
Saimani, Fiumara and Podgorny disclose all of the above limitations, Saimani further discloses,
wherein the prediction data includes a predicted topic about which the current user is likely to contact a customer assistance agent(¶34: “...if predictive model 114 is a random forest classifier, it may return a label that identifies an actionable solution for an issue identified based on the input features; ¶39: “..“...Predictive model 214 is trained using historical solution data 206 and historical activity data 202 to identify aspects of a user's activity data that are associated with actionable solutions that can be provided to the user for an issue that is indicated by the user's activity data...Training may, for example, involve constructing a random forest of trees based on input features derived from historical activity data 202 and labels derived from historical solution data 206 that is associated with particular aspects of historical activity data 202 (e.g., an item of help content that is frequently accessed in association with particular clickstream data), as described herein...” )

With respect to Claims 6, 19 and 22,
Saimani, Fiumara and Podgorny disclose all of the above limitations, Podgorny further discloses, 
wherein the clickstream data includes a sequence of vectors, each vector corresponding to an action taken by the user in relation to the data management system(Abstract: “..The neural network system includes one or more neural networks configured to extract and concatenate character-based features, word-based features from the question datasets and clickstream embeddings of clickstream data to form a representation vector indicative of the question text and user behavior..”;¶20: “...The neural network system may be configured to perform a first stage text classification to transform the input question text to real-number vectors and generate respective embeddings of character-based and word-based features....”;¶21; ¶32: “.... The third neural network 240 may be configured to receive clickstream data 242 and be trained to extract embeddings of clickstream features from a sequence of clickstream data of visited pages related to user input questions. For example, clickstream data 242 may include a sequence of screen identifiers (ID) of TurboTax® webpages the user visited while submitting questions...”;¶33: “...the neural network system 200 may utilize a concatenation module 250 to concatenate the clickstream embeddings, the word-based features, and the character-based features of the input datasets 210 to form a representation vector indicative of the user behavior and question text. The representation vector 260 may be fed to fully connected layers 270 of the fourth neural network 280 which is configured to predict and output classes 290 with binary class labels and/or numeric scores for respective questions ;claim 7: “...clickstream datasets comprise a sequence of screen identifiers of the visited pages...”;¶39: “...The input datasets 210 may be transformed into machine readable 
Saimani, Fiumara and Podgorny are directed to the same field of endeavor since they are related to training predictive models to determine correlations between known issues and behaviors of users in a computing environment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for improving a user experience of Saimani with the predicting and scoring techniques of Fiumara and the neural networking and concatenating features for training clickstream data as taught by Podgorny since it allows for concatenating extracted word-based features and character-based features along with the clickstream embeddings to form a representation vector indicative of user behavior and question text (¶18-¶21).

With respect to claims 7 and 20,
Saimani, Fiumara and Podgorny disclose all of the above limitations, Podgorny further discloses,
wherein the clickstream data includes a matrix (¶46: “...GloVe algorithm may be used to construct an explicit word-context or word co-occurrence matrix using statistics across the whole question text corpus, which may result in generally accurate embeddings...”)


With respect to Claim 8, 
Saimani, Fiumara and Podgorny disclose all of the above limitations, Saimani further discloses,
wherein the training set data identifies, for each historical user, whether or not the historical user contacted assistance agents (¶18: “..certain types of historical data (e.g., chat data, forum posts, clickstream data, and/or voice data from live support sessions) may include an actionable solution that historically resolved a particular issue...Training of the predictive model may, for example, be performed according to supervised training methods (e.g., involving input features, corresponding to activity data, that are mapped to output labels that correspond to actionable solutions). Once  analyzing received input, such as activity data of a user...”)

With respect to Claim 9,
Saimani, Fiumara and Podgorny disclose all of the above limitations, Saimani further discloses,
wherein the training set data includes labels indicating, for each historical user, whether or not the historical user contacted assistance agents.(¶18: “..certain types of historical data (e.g., chat data, forum posts, clickstream data, and/or voice data from live support sessions) may include an actionable solution that historically resolved a particular issue...Training of the predictive model may, for example, be performed according to supervised training methods (e.g., involving input features, corresponding to activity data, that are mapped to output labels that correspond to actionable solutions). Once trained, the predictive model is able to determine actionable solutions for issues that can be proactively provided to users by analyzing received input, such as activity data of a user...”)





With respect to Claim 10, 
Saimani, Fiumara and Podgorny disclose all of the above limitations, Saimani further discloses,
wherein the machine learning process is a supervised machine learning process utilizing the labels. (¶29: “..A training instance may comprise a set (e.g., a vector) of input features and a target value, a predictive model 114 may be trained using supervised learning techniques. In some embodiments, such as those in which predictive model 114 is a random forest classifier or other classification-type model, the target value is a label that predictive model 114 is trained to predict based on the input features, such as used in supervised learning techniques...”; ¶34: “...if predictive model 114 is a random forest classifier, it may return a label that identifies an actionable solution for an issue identified based on the input features; ¶39: “..Training may, for example, involve constructing a random forest of trees based on input features derived from historical activity data 202 and labels derived from historical solution data 206 that is associated with particular aspects of historical activity data 202 (e.g., an item of help content that is frequently accessed in association with particular clickstream data), as described herein...” )




With respect to Claim 12, 
Saimani, Fiumara and Podgorny disclose all of the above limitations, Saimani further discloses,
wherein training the analysis model includes training the analysis model to reproduce the labels for each historical user.(¶18: “...training of the predictive model may, for example, be performed according to supervised training methods (e.g., involving input features, corresponding to activity data, that are mapped to output labels that correspond to actionable solutions). Once trained, the predictive model is able to determine actionable solutions for issues that can be proactively provided to users by analyzing received input, such as activity data of a user...”;¶29: “... A training instance may comprise a set (e.g., a vector) of input features and a target value, a predictive model 114 may be trained using supervised learning techniques. In some embodiments, such as those in which predictive model 114 is a random forest classifier or other classification-type model, the target value is a label that predictive model 114 is trained to predict based on the input features, such as used in supervised learning techniques. Typically, the target value has been empirically verified for the training instance. For example, predictive model 114 may be configured to determine actionable solutions to issues identified in activity data based on historical data indicating solutions that were successfully used to resolve the issues under similar circumstances, 
With respect to Claim 13, 
Saimani, Fiumara and Podgorny disclose all of the above limitations, Saimani further discloses,
wherein generating training set data includes selecting historical clickstream data from a selected aggregation period.(¶18: “...Certain clickstream data may be correlated, for instance, with a certain exception appearing in an error log or a self-help session being initiated by a user wherein certain search queries are used. Furthermore, a particular issue may be associated with a particular actionable solution in the historical data. For example, certain types of historical data (e.g., chat data, forum posts, clickstream data, and/or voice data from live support sessions) may include an actionable solution that historically resolved a particular issue..”;¶50: “...activity data of a user of the application is received. For example, a user may interact with the application via a user interface, and data related to the user's interactions may be received, such as in the form of clickstream data...”)
Conclusion
References cited but not used:
Hueter et al., US Patent Application Publication No US 2009/02484494 A1, “System and Method for Collecting and Targeting Visitor Behavior”, relating to  collecting website visitor activity for profiling visitor interests and dynamically modifying the content of the website to better match the visitor's profile. 
Zhang et al., US Patent Application Publication No US 2020/0175522 A1, “Predicting Online Customer Service Requests Based on Clickstream Key Patterns”, relating to  determining a customer service metric using time-based predictive association based on user interactions over a plurality of interaction channels and predicting a service request by a user based upon patterns of non-adjacent sequential items of clickstream data.
Shen et al., US Patent Application Publication No US 2014/0101580 A1, “Visual Mining of User Behavior Patterns”, relating to systems and methods of exploring various user behavior patterns reflected by clickstream information.
Vijayaraghavan et al., “Method and Apparatus for Intent Modeling and Prediction”, US Patent Application Publication No US 2013/0268468 A1, relating to discovering and predicting customer intent to improve the customer experience.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629                                                                                                                                                                                                   /LYNDA JASMIN/                                    Supervisory Patent Examiner, Art Unit 3629